Title: To Thomas Jefferson from Tobias Lear, 20 February 1793
From: Lear, Tobias
To: Jefferson, Thomas



February 20th: 1793

By the President’s command T. Lear has the honor to return to the Secretary of State, the enclosed letter addressed to the Speaker of the House of Representatives, and to inform the Secretary that the President approves the same.
The President was engaged with the Secretary of War when the  enclosed was put into his hands which prevented him from looking at it ‘till this moment.
2 o’clock
